NUMBER 13-14-00703-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                         IN RE ADOLFO DE LA GARZA


                   On Petition for Writ of Mandamus
            Emergency Motion to Stay Trial Court Proceedings.


                                       ORDER
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      Relator-Petitioner, Adolfo De La Garza, has filed a petition for writ of mandamus

and an emergency motion to stay trial court proceedings in the above cause.           On

November 20, 2014, the real parties in interest, Hugo Lizcano and Lidia Lizcano, filed a

petition for a pre-suit deposition against De La Garza under Texas Rule of Civil Procedure

202. On November 21, 2014, the trial court signed an ex parte temporary restraining

order to "preserve evidence." On the same date, the trial court also issued an order
compelling the parties to mediate their dispute no later than December 3, 2014. On

December 5, the trial court issued an order setting the deposition of De La Garza for

December 12, 2014 and directing the parties to attend a hearing on December 15, 2014

to show cause for failing to comply with the November 21, 2014 order compelling

mediation. On December 8, 2014, the trial court issued another order, which again set

the deposition of De La Garza for December 12, 2014 but also ordered the production of

certain documents at the scheduled deposition. On December 10, 2014, two days after

De La Garza filed his mandamus petition and emergency motion to stay, the trial court

issued a further order, which amended the December 8 order.

       In his emergency motion to stay, De La Garza asks the Court to stay the trial court's

proceedings set by the November 21, December 5, and December 8 orders.                 The

Lizcanos filed a response opposing De La Garza's emergency motion to stay; De La

Garza replied to the response; the Lizcanos responded to the reply; and De La Garza

filed a sur-reply to the Lizcanos' second response. The Court, having examined and fully

considered the emergency motion to stay and the ensuing string of responses and replies,

is of the opinion that the motion should be granted. The emergency motion to stay is

hereby GRANTED, and the trial court’s orders of November 21, 2014, December 5, 2014,

and December 8, 2014, and any proceedings associated therewith, are ordered STAYED

pending further order of this Court, or until the case is finally decided. See TEX. R. APP.

P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective

until the case is finally decided.”).

       The Court requests that the real parties in interest, and any others whose interests

                                             2
would be directly affected by the relief sought, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See id. R.

52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed the
11th day of December, 2014.




                                             3